Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 4, 5 8, 9 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a unit body portion which is coupled to the discharging housing portion so as to surround the discharging housing portion in an open portion of the discharging housing portion and has an inner portion forming an empty space portion; a supply connector which includes a fuel supply unit for supplying a fuel and an air supply unit for supplying air to be mixed with the fuel and is coupled to the unit body portion to supply the fuel and the air to the space portion in the unit body portion; at least one distribution guide which is provided in the space portion in the unit body portion to distribute and guide the fuel and the air directed to the space portion; a surface combustion mat which is disposed in an opening portion of the unit body portion in contact with the discharging housing portion; and an ignition module which is provided on one side of the unit body portion and is configured to allow the surface combustion mat to ignite.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746